        Case 1:18-cv-07877-LJL-SLC Document 74 Filed 03/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               3/23/2021
                                                                       :
KAREN EUBANKS,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    18-cv-7877 (LJL)
                  -v-                                                  :
                                                                       :   MEMORANDUM &
NEW YORK CITY DEP’T OF EDUCATION, et al.                               :      ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On February 3, 2021, Magistrate Judge Cave issued a Report and Recommendation

recommending that the Court grant in part and deny in part Defendants’ motion for summary

judgment. Dkt. No. 70 (“Report and Recommendation”). Specifically, Judge Cave

recommended granting summary judgment and dismissing Plaintiff’s claims with respect to age

discrimination and retaliation against all Defendants; race discrimination under 42 U.S.C. §

2000e, et seq. (“Title VII”) as to all Defendants; race discrimination, retaliation, and hostile work

environment under New York State Human Rights Law, N.Y. Exec. Law § 290, et seq.

(“NYSHRL”) and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101, et seq.

(“NYCHRL”) as to Defendant New York City Department of Education (“DOE”);

discrimination under NYSHRL and NYCHRL as to Defendants Ureña and Reingold; and hostile

work environment under Title VII, NYSHRL and NYCHRL as to Defendants Ureña and

Reingold. Judge Cave recommending denying Defendants’ motion for summary judgment as to

Plaintiff’s claims for retaliation under Title VII as to Defendant DOE; retaliation under

NYSHRL and NYCHRL as to Defendants Ureña and Reingold; and hostile work environment
       Case 1:18-cv-07877-LJL-SLC Document 74 Filed 03/23/21 Page 2 of 3




under Title VII as to Defendant DOE.

       On February 18, 2021, Plaintiff filed an objection to the recommendation in the Report

and Recommendation that the hostile work environment claims against Ureña and Reingold be

dismissed. Dkt. No. 71. Defendants filed a response on February 18, 2021, arguing that the

Court should accept that recommendation. Defendants did not object to any aspect of the Report

and Recommendation.

       In reviewing a Magistrate Judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties are given the opportunity to raise timely

objections to the report and recommendation within fourteen (14) days. Id. The Court reviews

any portion of the report subject to an objection de novo; however, in the absence of any

objection, the Court reviews the report and recommendation only for clear error. Fed. R. Civ. P.

72(b) Advisory Committee Notes; Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018).

       The Court has reviewed Judge Cave’s recommendations with respect to Plaintiff’s hostile

work environment claims against Defendants Ureña and Reingold de novo and concludes that for

the reasons stated in Judge Cave’s well-reasoned opinion, those claims should be dismissed, and

Plaintiff’s objection is without merit. Plaintiff has adduced no evidence from which a reasonable

jury could conclude that Ureña or Reingold engaged in any conduct that contributed to a hostile

work environment; rather, Plaintiff’s hostile work environment claim is based upon the alleged

conduct of students and the failure of other school administrators to adequately respond to her

complaints. Nor has Plaintiff adduced evidence to create a triable issue that Ureña or Reingold

failed to take appropriate remedial action in light of students’ conduct toward Plaintiff. See

Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 72 (2d Cir. 2000) (“[O]nce an




                                                 2
         Case 1:18-cv-07877-LJL-SLC Document 74 Filed 03/23/21 Page 3 of 3




employer has knowledge of a racially combative atmosphere in the workplace, he has a duty to

take reasonable steps to eliminate it.”) (quoting Snell v. Suffolk County, 782 F.2d 1094, 1104 (2d

Cir.1986)). In Plaintiff’s response to Defendants’ Rule 56.1 statement, Plaintiff admits that she

“never reported student harassment to AP Reingold or Principal Ureña while at Art and Design,”

Dkt. No. 64 ¶ 78. Accordingly, the Court adopts the Report and Recommendation as to

Plaintiff’s hostile work environment claims against Ureña and Reingold over Plaintiff’s

objection.

         In the absence of any objection to the remainder of the Report and Recommendation, the

Court has examined such remainder for clear error and has found none.

         For the foregoing reasons, it is hereby ORDERED that the Report and Recommendation

is ADOPTED in its entirety. Defendants’ motion for summary judgment is GRANTED IN

PART and DENIED IN PART, as described above and in the Report and Recommendation at

43-44.

         IT IS FURTHER ORDERED that the Court will hold a telephonic conference on April 6,

2021 at 10:00 a.m. to set a deadline for a Joint Pre-Trial Order and a trial date on the remaining

claims. At that date and time the parties are directed to dial the Court’s teleconference line at

888-251-2909 (access code: 2123101).


         SO ORDERED.


Dated: March 23, 2021                                __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 3
